ACCEPTED
                                                                  03-14-00386-CR
                                                                          5613866
                                                       THIRD COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                                             6/10/2015 9:49:15 AM
                                                                JEFFREY D. KYLE
                                                                           CLERK
               NO. 03-14-00386-CR

                                                  FILED IN
                                           3rd COURT OF APPEALS
                                               AUSTIN, TEXAS
                                           6/10/2015 9:49:15 AM
                                             JEFFREY D. KYLE
                                                   Clerk
           IN THE COURT OF APPEALS
       FOR THE THIRD DISTRICT OF TEXAS
                   AT AUSTIN




               GAYLEEN S. TODD
                     Appellant

                         v.
             THE STATE OF TEXAS
                     Appellee


MOTION TO EXTEND TIME FOR FILING STATE'S BRIEF




             RYAN PALMQUIST
             Assistant County Attorney
             Williamson County, Texas
             State Bar No. 24073307
             405 Martin Luther King, # 7
             Georgetown, Texas 78626
             PHONE: (512) 943-1111
             FAX: (512) 943-1120
                                 NO. 03-14-00386-CR

GA YLEEN S. TODD                            § IN THE COURT OF APPEALS
                                            §
vs.                                         § FOR THE THIRD DISTRICT
                                            §
THE STATE OF TEXAS                          § OFTEXAS

       MOTION FOR EXTENSION OF TIME TO FILE STATE'S BRIEF

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

         The State of Texas by and through its attorney, Dee Hobbs, Williamson

County Attorney, files this Motion to Extend Time for Filing State's Brief, and in

support of this motion, would respectfully show the following:

      1. The State's current deadline for filing its State's Brief is June 17,2015.

   2. This is the State's first request for an extension of time.

   3. The undersigned Assistant County Attorney has numerous matters on

         appeal in various stages in the Court of Appeals for the Third District of

         Texas. Furthermore, the undersigned Assistant County Attorney continues

         to be required in the courtroom to assist with dockets, to answer and

         research questions from law enforcement and other prosecutors, and

         represent applicants for protective orders.

         For the above-mentioned reasons, the undersigned Assistant County

Attorney has not had sufficient time to research the applicable law and prepare an

adequate brief by the cuiTent deadline of June 17, 2015.
   THEREFORE, the State requests that the Court grant this motion and extend

the deadline for filing the brief of Appellee for thirty (30) days beyond the original

deadline imposed.

       SIGNED this the 9th day of June, 2014.

                                          Respectfully submitted,




                                          R ANPALMQUIST
                                          Assistant County Attorney
                                          Williamson County, Texas
                                          SBN: 24073307
                                          405 Martin Luther King, # 7
                                          Georgetown, Texas 78626
                                          PI-lONE: (512) 943-1111
                                          FAX: (512) 943-1120
                         CERTIFICATE OF SERVICE

      I certifY that a true and correct copy of this State's Motion to Extend Time

for Filing State's Brief was served upon Gayleen S. Todd, Appellant, by certified

mail, on June 9, 2015.
                           AFFIDAVIT OF VERIFICATION

       BEFORE ME, Notary Public in and for the State and County aforesaid, on this

day personally appeared the undersigned affiant who, after being duly sworn, deposes

and says the following:

       "My name is Ryan Palmquist. I am an Assistant County Attorney for
       Williamson County, Texas. I have read the above Motion to Extend Time
       for Filing State's Brief and swear that it is true base on my personal
       knowledge of the fact recited therein."



                                           JityanPalmquist
                                            Assistant County Attorney
                                            Williamson County, Texas



This instrument was sworn to and subscribed before me, this the 9thth day of June, 2015.




                                                          ANNA ELIZABETH FAGAN
                                                          Notary Public, State of Texas
                                                           My Commission Expires
                                                              AUGUST 12, 2018